IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  July 27, 2010 Session

          TINA JOHNSON, ET AL. v. DAVID J. RICHARDSON, M.D.

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-003760-01 Karen R. Williams, Judge


               No. W2009-02626-COA-R3-CV - Filed August 12, 2010




                             SEPARATE CONCURRENCE

HOLLY KIRBY, JUDGE, concurring separately:

I concur in the majority opinion, but concur separately only to elaborate on establishing the
similarity of medical communities for the purpose of qualifying a medical expert witness.

The majority quotes excerpts from Dr. Sheppard’s testimony in which he makes
misstatements about demographic information such as population size. A physician such as
Dr. Sheppard is not an expert in demographics; the expertise he brings to the courtroom is
on the medical issues that are before the court. To the extent that the similarity of medical
communities is established through demographic information, this can be introduced into
evidence by means other than the physician expert’s testimony, so long as the physician
expert puts the demographic information into context, such as explaining why the availability
of certain medical specialties in the compared communities may be significant in a given
case.

In this case, however, the plaintiff chose to introduce the demographic information into
evidence through the testimony of her physician expert witness. I agree with the majority
that the evidence in the record did not show that Springfield, Missouri and Memphis,
Tennessee are similar medical communities, and therefore the trial court did not err in
disqualifying Dr. Sheppard as an expert witness.


                                           _______________________________________
                                           HOLLY M. KIRBY, JUDGE